DETAILED ACTION
Status of Application
Claims 1-18 have been examined in this application. Claims 19-20 are withdrawn. This is the First Office Action on the Merits (FOAM). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/02/2019 and 8/07/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/19/2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a controller configured to control a movement…” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.	“The controller” is interpreted as a processor per [0007]. The special algorithm is disclosed in [0062].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	The aforementioned claims are dependent on Claims 9-11, the latter which require a screw guide. The specification – specifically [00155] – states that the steel wire rope, the guide screw, and the synchronous belt are all separate embodiments. Therefore, the written disclosure does not support both the guide screw and the belt/wire being used together. The claims are rejected as lacking written description.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	A “guide screw” is a term of art referring to a particular type of screw used in construction or assembling structures. The specification neither uses the “guide screw” in the traditionally understood sense nor is a clear definition provided; therefore, how to interpret the “guide screw” is unclear”. It is interpreted as a threaded shaft or rod.
Claim(s) 12-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim(s) 11 and for failing to cure the deficiencies listed above.	
Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The above claims are rejected because of the 112(a) rejection. It is unclear how the system is configured with both a guide screw and a wire/belt.	The term “wire rope” is indefinite. It is unclear if it is a wire or a rope. It is unclear was a wire rope is that would distinguish it from a wire or a rope. It is interpreted as any strand of material with tensile strength.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, 
Claims 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 Patent No 10,175,693 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application contains all the elements of Claim 9 of the aforementioned patent but just in different order and with slightly different wording.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hutson (US 2014/0034775 A1).
As per Claim 1, Hutson discloses an unmanned aerial vehicle (UAV) comprising: 	a central body (The elements of Fig. 9 which support the main work section 204 plus support mounting brackets 120 and batteries); 	one or more propulsion units configured to propel the UAV through the air (Propulsion units 202); and 	a carrier supported by the central body and configured to support and permit a payload to move relative to the central body (Main work section 204 minus the support mounting brackets and batteries. See Fig. 11), the carrier comprising: (rotatable plates 212 plus rotatable gears 214); and 		a gimbal ([0046]; Stability system 210. The elements of 204 which achieve the gimbal function including the rod which attaches the camera to rotatable gears) configured to: 			couple a payload to the guide (camera 206), and flip the payload above the carrier when the payload is at a top end of the guide relative to the central body (See Fig. 12).

As per Claim 2, Hutson discloses the UAV of claim 1, wherein the gimbal is a three-axis gimbal ([0046]).

As per Claim 3, Hutson discloses the UAV of claim 1, wherein the payload comprises an imaging device ([0046]; camera).

As per Claim 4, Hutson discloses the UAV of claim 3, wherein the imaging device is configured to: 	perform high angle shooting by pointing the imaging device downwards when the imaging device is at a bottom end of the guide relative to the central body; and 	perform low angle shooting by pointing the imaging device upwards when the imaging device is at the top end of the guide relative to the central body ([0047-0048]; Fig. 12 shows the imaging device at an upper end. Fig. 14 shows the imaging device at a lower end. Fig. 11 shows that the camera is attached via a pivoting mechanism which is configured to rotate up and down relative to the attachment point; therefore, when at either the top or bottom positions, the camera is configured to further rotate up or down, which reads on the claim).

As per Claim 5, Hutson discloses the UAV of claim 4, wherein the imaging device is configured to continue shooting while moving relative to the central body ([0031] discloses that the camera).	However, Hutson teaches the carrier is configured such that it permits movement of the camera and it is configured permits shooting of the camera ([0031, 0047]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hutson such that continuous image capture was possible during the motion of the gear box with the motivation of achieving the goal of creating a surveillance system ([0030]).

As per Claim 6, Hutson discloses the UAV of claim 1, wherein the carrier is configured to permit the payload to move between above the central body and below the central body ([0005]; The payload support structure is rotabable in 360 degrees about the payload support hub).	
As per Claim 7, Hutson discloses the UAV of claim 1, wherein the carrier is configured to permit the payload to pass through the central body (The payload rotating 360 would result in the payload rotating through the support mounting brackets and batteries).

As per Claim 8, Hutson discloses the UAV of claim 7, wherein the guide comprises at least one vertical rod that passes through the central body of the UAV (Rod 211 may be read as being part of the disks and gears and as the latter rotate, the rod 211 will pass through the central body of the UAV (i.e. battery and mounting members and the elements extending to the propellers).

As per Claim 9, Hutson discloses the UAV of claim 1, wherein the carrier further comprises at least one actuation assembly disposed at the guide (The rod which attaches to the gear teeth 212).
As per Claim 14, Hutson discloses the UAV of claim 1, further comprising: 	a controller configured to control a movement of the payload relative to the central body ([0005]).

As per Claim 15, Hutson discloses the UAV of claim 14, wherein the controller comprises one or more processors configured to generate one or more user instructions for controlling the movement of the payload ([0005]).

As per Claim 16, Hutson discloses the UAV of claim 15, wherein the controller is on-board the UAV and configured to control the movement of the payload in response to one or more user instructions ([0005, 0038]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutson (US 2014/0034775 A1) in view of Wang (WO 2014/108026).
As per Claim 10, Hutson does not disclose the UAV of claim 9, wherein the at least one actuation assembly comprises a guide screw arranged on the guide and engaged with the gimbal (See 112(b). The rod which attaches to the gear teeth 212).	However, Wang teaches the known technique of replaying an actuator mechanism with one of several suitable replacements including a screw ([0074]).	The difference between Hutson and the claimed subject matter is that Hutson does not disclose that a screw is used to move the guide. However, Wang teaches that an actuation mechanism in a central unit of a UAV - the actuation mechanism attached to and configured to move a payload – may be one of several different pieces of hardware including gears or a belt.  Wang shows that the use of a belt in substitution of a gear was old and well-known before the filing date of the claimed invention. Since each individual element and its function are shown in the prior art, albeit show in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the screw device of Wang for the gears of Hutson. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

As per Claim 11, Hutson discloses the UAV of claim 10, wherein the at least one actuation assembly further comprises a motor positioned above or below the central body (Figs. 9 and 11; motor 218), and configured to drive the guide screw to move the payload relative to the central body (Motor drives rotate gear which moves payload. See also [0074] of Wang for support that the screw is used to move a payload. It is the combination of references that teaches the claim limitation).

As per Claim 12, Hutson does not disclose the UAV of claim 11, wherein: 	the at least one actuation assembly further comprises a synchronous belt arranged on the guide Wang teaches the known technique of replaying an actuator mechanism with one of several suitable replacements including a belt ([0074]).	The difference between Hutson and the claimed subject matter is that Hutson does not disclose that a belt is used to move the guide. However, Wang teaches that an actuation mechanism in a central unit of a UAV - the actuation mechanism attached to and configured to move a payload – may be one of several different pieces of hardware including gears or a belt.  Wang shows that the use of a belt in substitution of a gear was old and well-known before the filing date of the claimed invention. Since each individual element and its function are shown in the prior art, albeit show in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the belt device of Wang for the gears of Hutson. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

As per Claim 13, Hutson discloses the UAV of claim 11, wherein: the at least one actuation assembly further comprises a steel wire rope arranged on the guide and connected with the gimbal; and 	the motor is configured to drive the steel wire rope to move the payload relative to the central body.	However, Wang teaches the known technique of replaying an actuator mechanism with one of several suitable replacements including a steel wire rope ([0074] Pulley and cables read on wire rope; [00100] discloses that elements may be made of steel).	The difference between Hutson and the claimed subject matter is that Hutson does not disclose Wang teaches that an actuation mechanism in a central unit of a UAV - the actuation mechanism attached to and configured to move a payload – may be one of several different pieces of hardware including gears or a pulley/cable.  Wang shows that the use of a belt in substitution of a gear was old and well-known before the filing date of the claimed invention. Since each individual element and its function are shown in the prior art, albeit show in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the pulley/rope device of Wang for the gears of Hutson. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutson (US 2014/0034775 A1) in view of Cameron et al. (US 2015/0091491 A1).
As per Claim 17, Hutson does not disclose the UAV of claim 1, wherein the carrier further comprises one or more sensors configured to measure a distance that the payload moves relative to the central body.	However, Cameron et al. teaches the aforementioned limitation ([0060-0062]; Sensors may monitor information pertaining to position of the payload and carries out relative position movements of the vehicle, carrier and payload).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hutson to provide the aforementioned limitations taught by Wang  with the motivation of improving the unobstructed viewing angles of the camera by improving the motion abilities of the payload and vehicle relative to one another.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hutson to provide the aforementioned limitations taught by Cameron et al. with the motivation of improving the desired movement of the disks ([0060]).
As per Claim 18, Hutson discloses the UAV of claim 17, wherein the one or more sensors comprise at least one of a Hall sensor or a digital vernier calliper.	However, Cameron et al. teaches the aforementioned limitation ([0060-0062]).	The motivation to combine Cameron et al. with Hutson was provided in the rejection of Claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on Monday-Thursday 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619